DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on October 12th, 2021, has been entered. 
Upon entrance of the Amendment, claims 21-35 were added and claims 1-20 were cancelled. Claims 21-15 are currently pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, which claim 27 is dependent from, recite “said first internal electrodes is smaller in number than said second internal electrodes”. Claim 27 recites each of said first internal electrodes is co-planar with a selected one of said second internal electrodes. This limitation implies the number of first internal electrodes is same as the number of second internal electrodes, and this contradicts with the limitation of claim 21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inagaki et al. (U.S. Patent No. 6,876,554).
Regarding to claim 21, Inagaki teaches a module with integrated passive components (Fig. 31, Fig. 39, column 49, lines 1-6. Please also see Fig. 17 for details of a capacitor), comprising
a first capacitor (Fig. 39, element 420) at a first location on a device level and a second capacitor (Fig. 39, element 520)  at a second location on said device level, wherein:
said first capacitor comprises a first ceramic body (column 47, lines 4-5), a pair of first external electrodes, and a plurality of first internal electrodes extending from said first external electrodes into said first ceramic body in a first interleaving manner (Fig. 39, Fig. 17);
said second capacitor comprise a second ceramic body (column 55, lines 23-24), a pair of second external electrodes, and a plurality of second internal electrodes extending from 
said first and second ceramic bodies comprise a same ceramic material (Fig. 39, column 49, lines 1-15, the difference between capacitors is capacitance due to different numbers of electrodes. Materials for making capacitors are same);
said first capacitor has a smaller capacitance value than said second capacitor (Fig. 39, column 49, lines 1-15, first capacitor 420 has a smaller capacitance value than second capacitor 520); 
said first internal electrodes is smaller in number than said second internal electrodes (Fig. 39, column 49, lines 1-15, first internal electrodes of first capacitor 420 is smaller in number than second internal electrodes of second capacitor 520).
Regarding to claim 22, Inagaki teaches said first and second capacitors are laminated at said first and second locations on a same substrate (Fig. 39). Regarding to the recitations of “before firing and then fired together during a single firing step”, it is the position of the examiner that this is a product-by-process recitation. The primary prior art is construed herein as teaching the structural features as claimed. If the methods of forming the layers are different, the process must result in a structural difference over the prior of record herein. The patentability of the structure does not depend on its method of production unless the method results in a distinct structure. A product by process claim is a product. Determination of patentability is based on the product itself.  If the product claimed is the same as or obvious from a product of the prior art, the claim in unpatentable even though the prior product was made by a different process. Once a product is found appearing to be substantially identical and a rejection over the art is made, the burden shifts to the applicant to show an unobvious difference.
Regarding to claim 28, Inagaki teaches a structural material surrounding and physically contacting the side surfaces of said first and second capacitors; wherein said structural material mechanically interconnects in a spaced, planar relation said first and second capacitors (Fig. 39).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. (U.S. Patent No. 6,876,554), as applied to claim 21, in view of Ahn et al. (U.S. Patent No. 9,646,770).
Regarding to claim 23, Inagaki teaches said first internal electrodes are disposed in said capacitive portion (Fig. 39).  Inagaki does not explicitly disclose the first capacitor comprises a dummy portion, said dummy portion does not comprise any of said first internal electrodes. Ahn teaches a first capacitor comprises a dummy portion wherein said dummy portion does not comprise any of first internal electrodes in non-dummy portion (Figs. 1-5, column 4, lines 62-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Inagaki in view of Ahn to include in the first capacitor a dummy portion, wherein said dummy portion does not comprise any of said first internal electrodes, in order to reduce acoustic noise due to reduction of deformation when voltage are applied (Ahn, column 14, lines 19-25).
Regarding to claim 24, Inagaki teaches said second ceramic body does not comprise any dummy portion (Fig. 39).
Regarding to claim 25, Ahn teaches the thickness of said dummy portion is at least twice as much as the largest distance between adjacent ones of said first internal electrodes in said capacitive portion (Fig. 2).
Claims 29-32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. (U.S. Patent No. 6,876,554) in view of Ahn et al. (U.S. Patent No. 9,646,770).
Regarding to claim 29, Inagaki teaches a module with integrated passive components (Fig. 39, column 49, lines 1-6. Please also see Fig. 17 for details of a capacitor), comprising
a first capacitor (Fig. 39, element 420) at a first location on a device level and a second capacitor (Fig. 39, element 520)  at a second location on said device level, wherein:
said first capacitor comprises a first ceramic body (column 47, lines 4-5), a pair of first external electrodes, and a plurality of first internal electrodes extending from said first external electrodes into said first ceramic body in a first interleaving manner (Fig. 39, Fig. 17);
said second capacitor comprise a second ceramic body without any dummy portion (column 55, lines 23-24), a pair of second external electrodes, and a plurality of second internal electrodes extending from said second external electrodes into said second ceramic body in a second interleaving manner (Fig. 39, Fig. 17);
said first and second ceramic bodies comprise a same ceramic material (Fig. 39, column 49, lines 1-15, the difference between capacitors is capacitance due to different numbers of electrodes. Materials for making capacitors are same);
said first capacitor has a smaller capacitance value than said second capacitor (Fig. 39, column 49, lines 1-15, first capacitor 420 has a smaller capacitance value than second capacitor 520).

Ahn teaches a first capacitor comprises a dummy portion wherein the dummy portion does not comprise any of first internal electrodes located in non-dummy portion (Figs. 1-5, column 4, lines 62-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Inagaki in view of Ahn to include in the first capacitor a dummy portion, wherein said dummy portion does not comprise any of said first internal electrodes, in order to reduce acoustic noise due to reduction of deformation when voltage are applied (Ahn, column 14, lines 19-25).
Regarding to claim 30, Inagaki teaches said first and second capacitors are laminated at said first and second locations on a same substrate (Fig. 39). Regarding to the recitations of “before firing and then fired together during a single firing step”, it is the position of the examiner that this is a product-by-process recitation. The primary prior art is construed herein as teaching the structural features as claimed. If the methods of forming the layers are different, the process must result in a structural difference over the prior of record herein. The patentability of the structure does not depend on its method of production unless the method results in a distinct structure. A product by process claim is a product. Determination of patentability is based on the product itself.  If the product claimed is the same as or obvious from a product of the prior art, the claim in unpatentable even though the prior product was made by a different process. Once a product is found appearing to be substantially identical and a rejection over the art is made, the burden shifts to the applicant to show an unobvious difference.
Regarding to claim 31, Ahn teaches the thickness of said dummy portion is at least twice as much as the largest distance between adjacent ones of said first internal electrodes in said capacitive portion (Fig. 2).
Regarding to claim 32, Inagaki teaches said first internal electrodes is smaller in number than said second internal electrodes (Fig. 39).
Regarding to claim 35, Inagaki teaches a structural material surrounding and physically contacting the side surfaces of said first and second capacitors; wherein said structural material mechanically interconnects in a spaced, planar relation said first and second capacitors (Fig. 39).
Allowable Subject Matter
Claims 26 and 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 26, the prior art fails to anticipate or render obvious the claimed limitations including “the lower surfaces of said first and second capacitors are co-planar, and, the upper surfaces of said first and second capacitors are co-planar” in combination with the limitation recited in claim 21.
Regarding to claim 33, the prior art fails to anticipate or render obvious the claimed limitations including “the lower surfaces of said first and second capacitors are co-planar, and, the upper surfaces of said first and second capacitors are co-planar” in combination with the limitation recited in claim 29.
Regarding to claim 34, the prior art fails to anticipate or render obvious the claimed limitations including “each of said first internal electrodes is co-planar with a selected one of said second internal electrodes” in combination with the limitation recited in claim 29.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828